DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 30 September 2022 and the request for continued examination filed on 30 September 2022. 
Claim 23 is new. Claim 9 was canceled. Claims 1, 10, 11, and 13-15 were amended. Claims 1-8, 10, 11, 13-17, 19-23 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 11, 13-17, 19-23  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

Amended claim 1 recites the non-original limitation “determining multiple tags for the color theme … using a recurrent neural network that generates multiple tags for the color theme … the recurrent neural network generating multiple tags in each of multiple iterations until a product of probabilities for the multiple tags in one of the multiple iterations is less than a threshold amount, the multiple tags for the color theme including the multiple tags generated in each of the multiple iterations”. One of ordinary skill in the art would not recognize applicant as possessing the identified limitation.
The above limitation is interpreted as requiring the use of a RNN which produces multiple tags during each iteration, and then taking all the multiple tags generated across all iterations as the “multiple tags for the color theme” determined. In other words, if a first iteration produces Tag A and Tag B, iteration 2 produces Tag C and Tag D, and iteration 3 produces Tag E and Tag F… the determined multiple tags would be Tag A, Tag B, Tag C, Tag D, Tag E, and Tag F. 
Applicant identifies [0043], [0044], and [0060] as support for the amendments at large. The disclosures at [0043] and [0044] do not appear to relate to the limitation at issue.  
[0060] The LSTM 402(2) generates an M-dimensional vector output based on information passed from LSTM 402(1) and the M-dimensional vector received from the embedding map 404(2). This M-dimensional output is passed through the fully connected layer 406(2) to obtain a vector in the vocabulary space (the set of possible tags, such as an 800-component vector), and through the softmax activation 408(2) to generate probabilities for each component. Analogous to the softmax activation 408(1), the output of the softmax activation 408(2) is an M- dimensional vector the components of which are probabilities of a corresponding tag being the tag predicted by the second iteration 416 of the recurrent neural network 208. The predicted tag 420 is one or more of the tags corresponding to a component of the M-dimensional vector output by the softmax activation 408(2) having a value greater than 0. The predicted tag 412 can be a single tag (e.g., the tag corresponding to the component of the M-dimensional vector output by the softmax activation 408(2) having the largest value), or can be multiple tags allowing different chains of tags to be analyzed as discussed in more detail below.

The disclosure at [0060] indicates that that an iteration of the RNN (Examiner’s note: LSTMs are a type of RNN) may produce multiple tags. However, it does not indicate that these multiple tags are the tags which are “determined … for the color theme”. Further, it does not suggest that the multiple tags determined include “the multiple tags generated in each of the multiple iterations.” To fully appreciate this disclosure, Examiner highlights [0065]-[0070]:
[0065] Additionally or alternatively, after each iteration, multiple tag chains can be generated using multiple tags predicted from that iteration. For example, rather than the tag input to the embedding map 404 in the next iteration being the tag predicted in the current iteration as having the highest probability of being the next tag in the sequence, one tag chain can be input for each of a threshold number of (e.g., 3 or 4) tags predicted in the current iteration as having the highest probabilities of being the next tag in the sequence.

[0066] This process results in numerous different tag chains, and a probability value for each tag chain is generated. The probability value for a chain can be calculated in different manners, such as a product generated by multiplying together all of the non-zero probabilities for the predicted tags in the chain, by multiplying together a threshold number of the non-zero probabilities (e.g., the 3 or 4 highest non-zero probabilities) in each link of the tag chain (each link corresponding to an iteration of the recurrent neural network 208), and so forth. The tag chain having the highest probability value is selected, and the tags in the selected tag chain are output as the tags for the sequence.

[0067] FIG. 6 illustrates an example sequence 600 of predicted tags generated using tag chains. In a first iteration 602 of the recurrent neural network 208, a set of three tags 604 shown as Tag A, Tag B, and Tag C are predicted as having the highest probabilities of being the next tag in the sequence. In the second iteration 606 of the recurrent neural network 208, three different tag chains are followed, each tag chain beginning with one of Tag A, Tag B, and Tag C. One tag chain is continued by inputting Tag A to the embedding map 404, and a set of three tags 608 shown as Tag E, Tag F, and Tag G are predicted as having the highest probabilities of being the next tag in the sequence. One tag chain is continued by inputting Tag B to the embedding map 404, and a set of three tags 610 shown as Tag H, Tag I, and Tag J are predicted as having the highest probabilities of being the next tag in the sequence. Another tag chain is continued by inputting Tag C to the embedding map 404, and a set of three tags 612 shown as Tag K, Tag L, and Tag O are predicted as having the highest probabilities of being the next tag in the sequence.

[0068] In the third iteration 614 of the recurrent neural network 208, nine different tag chains are followed, each tag chain continuing from one of Tag E, Tag F, Tag G, Tag H, Tag I, Tag J, Tag K, Tag L, and Tag O. For example, one tag chain is continued by inputting Tag E to the embedding map 404, and a set of three tags 616 shown as Tag P, Tag Q, and Tag R are predicted as having the highest probabilities of being the next tag in the sequence. By way of another example, another tag chain is continued by inputting Tag O to the embedding map 404, and a set of three tags 618 shown as Tag S, Tag T, and Tag V are predicted as having the highest probabilities of being the next tag in the sequence.

 [0070] This process results in multiple tag chains, each link in a tag chain corresponding to an iteration and including a tag that is one of the tags predicted as having the highest probabilities of being the next tag in the sequence in that iteration. For example, as illustrated in FIG. 6, one tag chain is Tag A, Tag E, Tag P. Another tag chain is Tag A, Tag E, Tag R. Another tag chain is Tag C, Tag O, Tag S. Another tag chain is Tag C, Tag O, Tab T.


    PNG
    media_image1.png
    852
    567
    media_image1.png
    Greyscale


	The above disclosures describe how the system uses the multiple tags generated in an iteration. It creates chains (sequences) where one of the multiple produced tags is used as an input to produce further tags. But rather than using all the tags generated across all iterations, the chain includes one tag from each iteration. These sequences result in chains such as “Tag A, Tag E, Tag P” or “Tag A, Tag E, Tag R” per [0070]. These chains are what would be the determined “multiple tags for the color theme.” Note that these chains are not described as including each tag produced in a given iteration. For example, the disclosure does not indicate that these techniques produce a grouping such as “Tag A, Tag B, Tag C, Tag E, Tag F, Tag G, Tag P, Tag Q, Tag R” (correspond to each of the multiple tags generated in iteration 1, iteration 2, and iteration 3 of the Tag A, Tag E, and Tag P chain) were contemplated in the disclosure. Thus these disclosures do not support “the multiple tags for the color theme including the multiple tags generated in each of the multiple iterations”. The remainder of the originally filed disclosure similarly fails to support the identified limitation. 
	Because the original disclosure does not appear to support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention. Therefore the claim is rejected based on the written description requirement. Claims 10 and 15 are similarly rejected. 
	Examiner’s Note: This issue could be resolved by amending the relevant limitation to recite “the multiple tags for the color theme including one tag generated in each of the multiple iterations.” Such an amendment carries serious implications for the present conclusion that the prior art does not teach the claimed invention, as further discussed in the Response to Argument section below. 

Response to Arguments
Examiner’s Note Regarding 112(b) Rejections: Applicant's arguments filed 30 September 2022 have been fully considered, and they resolve the identified issues. 

Applicant’s Argument Regarding 103 Rejections of claims 1, 2, 5-8, 10, 13-15, 19, and 20-22: 
Vinyals includes no discussion or mention of automatically associating multiple tags generated in each of multiple iterations of a recurrent neural network with a color theme. 
Vinyals discusses generating sentences in natural language from an input image. The sentences are generated one word at a time by the LSTM. In a sentence word order matters, so Vinyals would need to select one word per iteration and would not be able to include multiple words from an iteration when generating a sentence. For example, in a particular iteration Vinyals may need to select between the word “bicycles” or the word “motorcycles” to avoid creating a sentence “There are many bicycles motorcycles on the road.” Thus applicant submits that Vinyals does not alone disclose, teach, or otherwise suggest the subject matter of claim 1, particular as amended. 
Examiner’s Response: Applicant's arguments filed 30 September 2022 have been fully considered. Based on the new limitation requiring “the multiple tags for the color theme including the multiple tags generated in each of the multiple iterations”, Examiner concludes that the prior art of record does not make obvious the claimed invention. Additionally, in the interest of compact prosecution, Examiner notes:
Wilensky teaches automatically associating the multiple tags for the color theme with the color theme. As such, Vinyal’s failure to teach the identified limitation is not relevant. 
Closely related to the present disclosure, Vinyals’ RNN ouputs a set of probabilities associated with different words (“The last equation mt is what is used to feed to a Softmax, which will produce a probability distribution pt over all words”, Page 3). Vinyals then runs a search across multiple iterations by inputting candidate words into trial subsequent iterations (“BeamSearch: iteratively consider the set of the k best sentences up to time t as candidates to generate sentences of size t + 1, and keep only the resulting best k of them” Page 4). This process appears to be closely related to the disclosed process which generated tag chains based on the output of multiple tags by an RNN. Examiner finds that Vinyal’s utlimate output is a single sequence of words, and is thus not analogous to the limitation “the multiple tags for the color themes including the multiple tags generated in each of the multiple iterations.” However, Examiner notes that the amendments proposed above to resolve the 112(a) rejection would not maintain this difference between Vinyals and the claimed functionality. Vinyal’s output sequence (S1, S2, S3…) would be analogous to determining “multiple tags” where “the multiple tags include[] one tag generated in each of the multiple iterations.” 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Bahng et al. (“Coloring with Words: Guiding Image Colorization Through Text-based Palette Generation”) describes using RNNs as applied to text to generate a color palette.
	Colormind (“Generating color palettes”) discusses a existing system for producing color palettes based on neural network processing. 
	Brevedo (“How to save outputs in every step using while_loop with tensorflow?”) discusses saving outputs from iterations of a RNN. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-12-02